Appeal by the defendant from a judgment of the County Court, Westchester County (Kepner, J.), rendered January 31, 1985, convicting him of assault in the second degree, criminal possession of a weapon in the fourth degree, and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues, as did his father and codefendant (see, People v Donati, 169 AD2d 837 [decided herewith]), that the trial court’s supplemental instructions to the jury were inadequate. We do not agree. Here, the jury asked for a repetition of the legal definitions of parts of the indictment, and the court responded by re-reading its earlier instructions which defined these crimes. The mere fact that the court relied on its prior instructions in responding to the jury’s request for supplemental instructions does not constitute reversible error where, as here, there was no showing that the jury was perplexed or confused after the repeated instructions (see, People v Dawkins, 151 AD2d 495).
We have examined the defendant’s remaining contentions and find them to be without merit (see, People v Donati, supra). Bracken, J. P., Brown, Kunzeman and Harwood, JJ., concur.